
	

113 S441 IS: Professional Development for Educators Act of 2013
U.S. Senate
2013-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 441
		IN THE SENATE OF THE UNITED STATES
		
			March 4, 2013
			Mr. Reid (for
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 by establishing a program to provide professional development activities
		  for educators, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Professional Development for
			 Educators Act of 2013.
		2.FindingsCongress finds the following:
			(1)Through careful
			 development, teachers can build their effectiveness over time, thus improving
			 student achievement.
			(2)Ongoing
			 professional development of teachers in the subjects they teach is essential
			 for improved student learning.
			(3)United States
			 teachers generally spend more time instructing students and less time in
			 professional learning opportunities with their peers than teachers in
			 top-performing countries.
			(4)It takes time,
			 resources, and support for teachers to become highly effective in their
			 classrooms. Teachers participating in quality teacher professional development
			 must be given time to implement what they have learned.
			3.Professional
			 development for educators
			(a)In
			 generalTitle II of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6601 et seq.) is
			 amended by adding at the end the following:
				
					EProfessional Development for Educators
						2501.DefinitionsIn this part:
							(1)Eligible
				partnerThe term eligible partner means an entity
				that—
								(A)has demonstrated
				expertise in improving student outcomes or teacher effectiveness; and
								(B)is—
									(i)a
				State or local government agency;
									(ii)a State or local
				economic development agency;
									(iii)a statewide
				industry organization;
									(iv)a nonprofit
				organization;
									(v)a
				philanthropic organization;
									(vi)an institution
				of higher education;
									(vii)an industry
				association; or
									(viii)any other
				organization determined appropriate by the State or, in the case of grants
				awarded under section 2502(d), the Secretary.
									(2)Quality
				professional developmentThe term quality professional
				development shall, for each State and local educational agency in a
				State, have the meaning given the term by the State in accordance with section
				2503(b)(1).
							2502.Program
				authorized; allotments
							(a)Program
				authorizedFrom amounts appropriated to carry out this part and
				not reserved under subsection (b), the Secretary shall make allotments in
				accordance with subsection (c) to States to enable the States to award
				subgrants to local educational agencies for the purpose of providing
				professional development activities to educators.
							(b)ReservationFrom
				the amounts appropriated to carry out this part, the Secretary may
				reserve—
								(1)not more than 1
				percent for national activities that support the purposes of this part, such as
				providing technical assistance and the costs of administering this part;
				and
								(2)not more than 1
				percent for payments to outlying areas and the Bureau of Indian Education, to
				be distributed in amounts determined by the Secretary based on relative need,
				to carry out the activities described in this part to benefit the schools
				served by the outlying areas and schools operated or funded by the
				Bureau.
								(c)State
				allotments
								(1)Formula
				determinationFor each fiscal year, the Secretary shall allot, to
				each State with an approved application, an amount that bears the same relation
				to the amount appropriated to carry out this part and not reserved under
				subsection (b) for such fiscal year, as the amount the State received under
				subpart 2 of part A of title I for the preceding fiscal year bears to the
				amounts received by all States with approved applications under such subpart
				for the preceding fiscal year.
								(2)Minimum grant
				amountNotwithstanding paragraph (1), no State shall receive an
				allotment under such paragraph for a fiscal year that is less than one-half of
				1 percent of the amount appropriated to carry out this part and not reserved
				under subsection (b) for such fiscal year.
								(d)Allotments to
				certain local educational agencies
								(1)In
				generalIf a State does not submit an approvable application
				under this part for a fiscal year, the Secretary shall use the State's
				allotment under subsection (c) for the fiscal year to award an allotment
				described in paragraph (2) to each local educational agency within the State
				that submits an approved application.
								(2)Amount of
				allotmentThe allotment to a local educational agency under this
				subsection for a fiscal year shall be the amount that bears the same relation
				to the total amount of the State's allotment for such fiscal year as the amount
				the local educational agency received under subpart 2 of part A of title I for
				the preceding fiscal year bears to the amount that all local educational
				agencies with approved applications in the State received under such subpart
				for such year.
								(3)Notification
				and application processThe Secretary shall notify local
				educational agencies in a State described in paragraph (1) of the opportunity
				to apply for funds under this part and of the application requirements. A local
				educational agency's application for an allotment under this subsection shall
				include the information described in paragraphs (1) and (2) of section 2504(b)
				and shall be submitted at such time, in such manner, and containing such other
				information as required by the Secretary.
								(4)Rules and
				requirementsThe requirements of subsections (a), (c), and (d) of
				section 2504 shall apply to a local educational agency receiving an allotment
				under this subsection in the same manner as such requirements apply to a local
				educational agency receiving an allocation under such section. A local
				educational agency receiving an allotment under this subsection shall submit an
				annual report to the Secretary regarding the progress made under the grant and
				the activities carried out with grant funds.
								(e)ApplicationA
				State desiring an allotment under this section shall submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require.
							2503.State use of
				funds
							(a)In
				generalA State that receives an allotment under this part
				shall—
								(1)carry out the
				State activities described in subsection (b), except that the State may not use
				not more than 20 percent of the State's allotment for this purpose; and
								(2)use not less than
				80 percent of the State's allotment to award subgrants, on a competitive basis
				or through allocations based on a formula that the State determines will best
				meet the needs of this part, to local educational agencies under section 2504
				to enable the local educational agencies to carry out the activities described
				in such section.
								(b)State
				activitiesA State that
				receives an allotment under this part shall use funds described in subsection
				(a)(1) to carry out all of the following:
								(1)Develop, in
				collaboration with the local educational agencies in the State and with the
				input of teachers and principals employed by the local educational agencies, a
				definition of, and the criteria for, quality professional development
				activities, which shall include a requirement that such activities are
				regularly evaluated for their impact on increasing teacher effectiveness and
				improving student achievement.
								(2)Design and
				implement methods for evaluating quality professional development activities
				occurring in the State.
								(3)Make
				recommendations, to the State educational agency and to local educational
				agencies, to improve quality professional development activities in the
				State.
								(4)Design and
				maintain a registry that is an electronic and searchable method of storing
				information regarding quality professional development activities. The registry
				shall be searchable by relevant criteria, including—
									(A)subject
				matter;
									(B)grade
				level;
									(C)location;
									(D)credits,
				credentials, or certificates that may be earned; and
									(E)entity providing
				the activity.
									(5)Hire regional
				professional development coordinators to work as liaisons between the State and
				local educational agencies to assess existing professional development
				activities, assist in creating new quality professional development activities,
				provide to the State the quality professional development activities to be
				included in the registry described in paragraph (4), and carry out other
				activities to further the purposes of this part.
								(6)Evaluate the
				professional development activities available in the State.
								(7)Prepare, and
				submit to the Secretary, an annual report regarding the progress made under the
				grant under this part, including the activities carried out by the State
				educational agency and the local educational agencies in the State with grant
				funds.
								2504.Local
				educational agency use of funds
							(a)In
				generalA local educational
				agency that receives a subgrant under this part shall use subgrant funds to
				carry out the activities described in subsection (c).
							(b)ApplicationA
				local educational agency desiring a subgrant under this part shall submit an
				application to the State at such time, in such manner, and containing such
				information as the State may reasonably require. Each application shall
				include—
								(1)a description of
				any eligible partners with which the local educational agency will work to
				carry out the subgrant activities; and
								(2)a description of
				how the local educational agency will meet the requirement of subsection
				(c)(1)(B).
								(c)Use of
				funds
								(1)Mandatory uses
				of fundsEach local educational agency receiving a subgrant under
				this part shall—
									(A)use grant funds
				to provide information to the State regarding available quality professional
				development activities for inclusion in the statewide registry described in
				section 2503(b)(4); and
									(B)dedicate not less
				than 25 percent of the subgrant funds for quality professional development
				activities that involve science, technology, engineering, mathematics, and
				career and technical education.
									(2)Permissive uses
				of fundsA local educational agency receiving a subgrant under
				this part may, in addition to the activities described in paragraph (1), use
				grant funds to—
									(A)carry out quality
				professional development activities, as defined by the State under section
				2503(b)(1);
									(B)provide updated
				information to teachers on changes in curricula, assessments, and educational
				research;
									(C)provide mentors
				to teachers or principals;
									(D)provide
				information on leadership opportunities;
									(E)create local
				educational agency-wide and school-based quality professional development plans
				that emphasize multiple grade levels;
									(F)develop new
				quality professional development activities to meet local and regional
				needs;
									(G)establish
				systematic quality professional development training opportunities for teachers
				and principals;
									(H)evaluate
				professional development activities;
									(I)evaluate the
				professional development activities currently being offered in the region;
				and
									(J)carry out other
				activities approved by the State.
									2505.Supplement
				not supplantFunds made
				available under this part shall be used to supplement, and not supplant, other
				Federal, State, and local funds available to carry out the activities supported
				under this part.
						2506.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part such sums as may be
				necessary for fiscal year 2014 and each of the 5 succeeding fiscal
				years.
						.
			(b)Conforming
			 amendmentsThe table of contents of section 2 of the Elementary
			 and Secondary Education Act of 1965 is amended by inserting after the item
			 relating to section 2441 the following:
				
					
						Part E—Professional Development for Educators
						Sec. 2501. Definitions.
						Sec. 2502. Program authorized.
						Sec. 2503. State use of funds.
						Sec. 2504. Local educational agency use of funds.
						Sec. 2505. Supplement not supplant.
						Sec. 2506. Authorization of
				appropriations.
					
					.
			
